Citation Nr: 1605575	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-23 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for left and right shin splints.

4.  Entitlement to an effective date prior to August 2, 2010 for the grant of service connection for right knee osteoarthritis.

5.  Entitlement to an effective date prior to August 2, 2010 for the grant of service connection for left knee osteoarthritis.

6.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis from August 2, 2010 to October 1, 2014, excluding the period during which a total rating for convalescence was in effect, and in excess of 30 percent thereafter.

7.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.

8.  Entitlement to an extraschedular rating for right knee osteoarthritis.

9.  Entitlement to an extraschedular rating for left knee osteoarthritis.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010, March 2012, and June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  The November 2010 rating decision denied service connection for a low back condition, sinusitis, and left and right shin splints.  The March 2012 granted service connection for left knee ostearthritis and right knee osteoarthritis and assigned an evaluation of 10 percent for each knee effective August 10, 2010.  A June 2013 rating decision found clear and unmistakable error in the effective date for right and left knee osteoarthritis and established an effective date of August 2, 2010 for each knee.  In a February 2014 rating decision, the RO increased the Veteran's service-connected right knee osteoarthritis (currently evaluated as right knee status post total knee arthroplasty) to 100 percent effective July 31, 2013 based on surgical and other treatment necessitating convalescence, and assigned an evaluation of 30 percent from October 1, 2014.

The issue of entitlement to a TDIU has been raised as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a sinus condition and right and left shin splints; entitlement to an effective date prior to August 2, 2010 for the grant of service connection for right and left knee osteoarthritis; entitlement to a rating in excess of 10 percent for right knee osteoarthritis from August 2, 2010 to October 1, 2014, excluding the period during which a total rating for convalescence was in effect, and in excess of 30 percent thereafter; a rating in excess of 10 percent for left knee osteoarthritis; entitlement to extraschedular ratings for left and right knee osteoarthritis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine had its onset in service.


CONCLUSION OF LAW

The Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that he injured his low back in service.  At his June 2013 VA examination, the Veteran reported that he had back pain after road marches and physical training.  He reported that he often carried a rucksack on his back and suffered pain during and after doing so.  He contended that his back problems persisted after separation from service and progressively worsened with age.  On the Veteran's November 1976 report of medical history at separation from service, he reported recurrent back pain.

Post-service VA treatment records beginning in September 1994 noted multiple complaints of back pain.  The June 2013 VA examiner diagnosed degenerative osteoarthritis and degenerative disc disease of the lumbar spine.  

The Board acknowledges that the June 2013 VA examiner provided a negative nexus opinion.  However, the examiner did not provide sufficient rationale for his conclusion.  Moreover, the Veteran has consistently reported that he had low back pain since service. The Board finds that the Veteran is competent to report having back symptoms since service and that his account of having problems since service is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's report of recurrent back pain at his November 1976 report of medical history at separation from service, his competent and credible statements, his current diagnoses by the June 2013 VA examiner, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative osteoarthritis and degenerative disc disease of the lumbar spine is warranted. 


ORDER

Service connection for degenerative osteoarthritis and degenerative disc disease of the lumbar spine is granted.


REMAND

In regard to the Veteran's sinus condition, the Veteran was provided a VA examination in June 2013.  He contended that the onset of his allergy symptoms with intermittent rhinitis was in service.  Service treatment records show he was treated on numerous occasions during service and in September 1975 he was diagnosed with chronic paranasal sinusitis in service.  The June 2013 VA examiner diagnosed allergic rhinitis and provided a negative nexus opinion.  However, in his rationale, the examiner incorrectly noted that there was no medical documentation of a chronic sinus condition or significantly recurring sinus condition during service.  Thus, the Board must remand the claim for a new VA examination.

In regard to right and left shin splints, the service treatment records note swelling of the shins after vigorous exercise in service.  A May 2000 VA treatment record noted the Veteran's past surgical history included removal of cartilage from his right lower leg for shin splints.  These surgical records are not contained in the claims file and should be obtained.  The February 2012 VA examination of the knees and lower legs noted the Veteran did not currently have and had never had shin splints.  As it is unclear whether the Veteran had shin splints, a new VA examination is warranted.

The most recent VA treatment records contained in the claims file are from August 2013.  On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment pertaining to the Veteran's sinus condition, right and left shin splints, and right and left knee osteoarthritis.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims. 

The last VA examination of the knees was in February 2012.  After obtaining these additional records and statements, the AOJ should obtain a new VA examination to determine the current nature and severity of the Veteran's left and right knee osteoarthritis and resultant symptoms.

In regard to entitlement to TDIU, a January 2011 statement from the Veteran's representative noted the Veteran had not worked since 2005.  The June 2013 VA examiner determined the Veteran was not capable of active employment or sedentary employment due to the significant functional restrictions and infirmity caused by his back condition.  The AOJ should request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to determine if the Veteran is currently working.

In the above discussion, the Board granted service connection for degenerative osteoarthritis and degenerative disc disease of the lumbar spine.  There are also pending claims for service connection for a sinus condition and right and left shin splints, and claims for increased ratings for right and left knee osteoarthritis.  Given VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities.  As such, these issues are inextricably intertwined and adjudication of the TDIU claim and must be deferred pending the assignment of a rating for the Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine and adjudication of the Veteran's pending service connection and increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for service-connected right knee osteoarthritis, excluding the period during which a total rating for convalescence was in effect, and left knee osteoarthritis will also be remanded.  The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  

In light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Board finds that the AOJ must consider whether to refer the issues of whether the Veteran is entitled to extraschedular ratings for his service-connected right knee osteoarthritis, excluding the period during which a total rating for convalescence was in effect, and left knee osteoarthritis alone, or whether he is entitled to an extraschedular rating with regard to the combined effect of his service-connected disabilities.

Earlier Effective Date Claims

On June 9, 1981, the Veteran filed his initial claim of service connection for swelling of legs and pain in knees.  In an August 1981 rating decision, the RO denied service connection, and in August 1981, the RO notified him of the determination and of his appellate rights.  The Veteran did not appeal.  On August 2, 2010, the Veteran filed an application to reopen his claim of service connection for left and right knee conditions, which was granted by the RO in March 2012.  A June 2013 rating decision found clear and unmistakable error and granted an effective date of August 2, 2010. 

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  Here, in a June 2013 statement, the Veteran alleges that the RO's August 1981 rating decision that denied his earlier claim was the product of clear and unmistakable error.  To date, the RO has not considered whether its unappealed August 1981 rating decision contained clear and unmistakable error.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear and unmistakable error, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on June 4, 2002.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2015).  Thus, if VA determines that the August 1981 rating decision contains clear and unmistakable error, the effective date would be assigned as if there were no such determination.

The Veteran's challenge to the August 1981 rating decision is thus inextricably intertwined with his claim of entitlement to an earlier effective date for service connection for right and left knee osteoarthritis because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's earlier effective date claims until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and must remand this case to the AMC for its initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his sinus condition, left and right shin splints, and left and right knee osteoarthritis that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.  Specifically, these records should include surgical records of the removal of cartilage from his right lower leg for shin splints, and VA treatment records since August 2013.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service sinus condition and right and left shin splints; the nature, extent and severity of his right and left knee osteoarthritis; and his ability to work due to his service-connected conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule for appropriate VA examinations to determine the nature, extent, onset, and etiology of his sinus condition and right and left shin splints.  The claims folder should be made available and reviewed by the examiners.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to the following:

a. whether it is at least as likely as not that any diagnosed sinus condition is related to or had its onset during service.  In doing so, the examiner must acknowledge and discuss the September 1975 diagnosis of chronic sinusitis
b. whether it is at least as likely as not that any diagnosed right and/or left shin splints are related to or had their onsets during service.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.  

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right and left knee osteoarthritis.  The claims file should be reviewed by the examiner, who must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the right and left knees, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

6.  Thereafter, the RO must consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected right and left knee osteoarthritis, and an extraschedular rating for TDIU if the Veteran does not meet the requirements for TDIU after the assignment of a rating for the Veteran's degenerative osteoarthritis and degenerative disc disease of the lumbar spine and adjudication of the Veteran's pending claims identified in this remand.

7.  The AMC must adjudicate the issue of clear and unmistakable error in the RO's August 1981 rating decision that denied service connection for swelling of legs and pain in knees.  Thereafter, the AMC must reconsider the Veteran's claim of entitlement to an effective date prior to August 2, 2010, for service connection for right and left knee osteoarthritis.  

8.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


